DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 03/25/2020.
Claims 1–42 are canceled.
Claims 43-59 are currently pending and have been examined.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. US10572628B2
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 43-59 are anticipated by the limitation of claims 1 and 22 of U.S. Patent No. US10572628B2. The main difference is that present claims uses the limitations “retrieving, by the processor, a patient record that corresponds to the patient identifier”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 43-57 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Karapanos (US 2011/0066450 A1) in view of Mason (“Innovative Diagnostic and Treatment Options”).

CLAIM 43 – 
Karapanos teaches a method having the limitations of:
A computer-implemented method for hormone replacement therapy comprising: ([0015] A single stop computer-driven system is provided within a retail pharmacy to evaluate, test and formulate regimens for the treatment of PMS and menopause)
receiving, by a computerized device comprising a processor, an input device, ([0047] It is a finding of the subject invention that the physical parameters of the patient are input to processor 50 including the name, height, weight, ethnicity, age and other factors, as illustrated at 56, and assuming patient disease factors such as diabetes and the like are input as illustrated at 58, then given certain evaluation parameters 60 relative to the female hormone profile required and the salivation test results 62, then processor)
and a display screen ([0048] The custom prescription 54 is coupled to a printer 70; an online link to a compounding pharmacy 72 and a display 74 such that the result of the single test and single visit is available to the compounding pharmacy)   
a patient identifier; retrieving, by the processor, a patient record that corresponds to the patient identifier ([0047] It is a finding of the subject invention that the physical parameters of the patient are input to processor 50 including the name, height, weight, ethnicity, age and other factors, as illustrated at 56, and assuming patient disease factors such as diabetes and the like are input as illustrated at 58, then given certain evaluation parameters 60 relative to the female hormone profile required and the salivation test results 62, then processor [0039] It is the purpose of the PMS menopause center to provide one stop, one visit shopping for individuals in need of such treatment.)
determining, by the processor, a patient status as one of a returning patient ([0028]) and a booster patient ([0028]) 
determining by the processor at least one of an effective estradiol dosage and an effective testosterone dosage ([0056] Also with respect to low estradiol levels is estrogen supplementation in order to maintain balance. Note progesterone should always accompany estrogen supplementation, regardless of estrogen type, dose, route of administration or whether the uterus is intact [0053-0054] These laboratories evaluate estradiol, progesterone, the progesterone to estradiol ratio, testosterone, cortisol and DHEA deficiencies. [0054] What is now presented are some of the factors that are taken into consideration by the compounding laboratory which enables the compounding laboratory to provide the appropriate formulation for the patient. All of the data required for lab interpretation is available from computer 28) using at least one dosage calculation method selected based on the patient status, a patient gender from the retrieved patient record, one or more automated gender-specific input parameters, and one or more gender-specific tracking parameters ([0060] With respect to low testosterone and there is of course the consideration of testosterone supplementation, for instance by transdermal testosterone, with doses commonly ranging from 0.25 to 2 mg/DA. Oral testosterone may be administered utilizing testosterone undeconate used in one capsule every other day. Co-ingestion of 20 grams of fat in some instances helps decrease first pass metabolism. Also as a testosterone consideration is the periodic monitoring of bone density in women with low testosterone [0047] It is a finding of the subject invention that the physical parameters of the patient are input to processor 50 including the name, height, weight, ethnicity, age and other factors, as illustrated at 56, and assuming patient disease factors such as diabetes and the like are input as illustrated at 58.
[0032] Also, while the subject invention is described to address female concerns, male concerns including andropause can also be addressed in the above manner. 
displaying, on the display screen, the at least one determined effective dosage ([0048] The custom prescription 54 is coupled to a printer 70; an online link to a compounding pharmacy 72 and a display 74 such that the result of the single test and single visit is available to the compounding pharmacy)   

Karapanos discloses displaying data but does not specifically disclose administering a pellet comprising the at least one determined effective dosage to the patient. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to recognize that the computer implemented dosage calculation of testosterone ([0060], [0054]) and/or estradiol ([0054], [0056]) and visual display ([0048]) as taught by Karapanos, could have been applied to a pellet allocation algorithm as taught by Mason, with the motivation of determining an estradiol pellet size insertion corresponding to the effective estradiol dosage and a testosterone pellet size insertion corresponding to the effective testosterone dosage, and then display, on the display screen, the at least one determined effective dosage, and then administer a pellet comprising the at least one determined effective dosage to the patient.

CLAIM 44 – 
Karapanos in view of Mason discloses a method having the limitations of claim 43. Karapanos further discloses a method having the limitation of:
The method of claim 1, wherein the one or more automated gender-specific input parameters is stored in the retrieved patient record and comprises at least one of a physical activity level, a quantity of patient visits, a patient age, a patient height, a patient weight, a patient race, a number of pregnancies, a number of live births, a number of abortions, a history of renal disease, a history of active liver disease, a hysterectomy, a history of cervical cancer, a history of ovarian cancer, a history of fibrocystic breast 3Docket No. SOTTO-008_CON disease, a history of breast cancer, a current follicle stimulating hormone (FSH) level, a current testosterone level, a current estradiol level, a current non-pellet estradiol dose, a current non-pellet testosterone dose, a history of acne, a history of facial hair, a history of hair loss, a history of prostate cancer, a history of polycystic ovary syndrome (PCOS), a history of hysterectomy, a history of heavy menses, and a history of metabolic syndrome.  ([0047] It is a finding of the subject invention that the physical parameters of the patient are input to processor 50 including the name, height, weight, ethnicity, age and other factors, as illustrated at 56, and assuming patient disease factors such as diabetes and the like are input as illustrated at 58)

CLAIM 45 – 
Karapanos in view of Mason discloses a method having the limitations of claim 44. Karapanos further discloses a method having the limitation of:
The method of claim 44, further comprising automatically calculating, by the processor, at least one of the patient age based on a date of birth from the retrieved patient record. ([0047] age parameters are input)

CLAIM 46 – 
Karapanos in view of Mason discloses a method having the limitations of claim 44. Karapanos further discloses a method having the limitation of:
The method of claim 44, wherein when the patient sex is female, the method further comprises: receiving, by the processor, female non-pellet testosterone usage of the patient ([0060] Karapanos teaches a computer implemented method of providing non-pellet testosterone to a female subject. [0028] Karapanos also provides a method of altering the dosage of estrogen or testosterone to a returning female subject) a pre-menopausal or post-menopausal patient status, an estradiol level of the patient, and a migraine status of the patient; determining, by the processor, an estradiol dosage = 0 in response to receiving an estradiol level of the patient that is greater than 10 milligrams and a migraine status of the patient that indicates that the patient has migraines; and determining, by the processor, a testosterone dosage = 0 in response to receiving a female non-pellet testosterone usage of the patent that is greater than zero milligrams. ([0053] Karapanos also teaches measuring estradiol level and inputting it into a computer and [0063] inputting into the computer, symptoms of migraine in a particular subject, and [0040] also noting if a patient is pre-menopausal (i.e. PMS) and needing treatment.)

CLAIM 47 – 
Karapanos in view of Mason discloses a method having the limitations of claim 43. Karapanos further discloses a method having the limitation of:
The method of claim 43, further comprising displaying, from the retrieved patient record, a past insertion history on the display screen corresponding to the patient, wherein the past insertion history includes at least one of a previous insertion date, a previous testosterone dose, a previous estradiol dose, a pellet insertion location, and a pellet insertion side. (Karapanos teaches a computer implemented algorithm for determining dosage calculation ([0053-0054]) and also teaches bio-identical hormone therapies ([0020]). Karapanos also teaches the data being displayed ([0048] The custom prescription 54 is coupled to a printer 70; an online link to a compounding pharmacy 72 and a display 74 such that the result of the single test and single visit is available to the compounding pharmacy)   .

CLAIM 48 – 
Karapanos in view of Mason discloses a method having the limitations of claim 47. Mason further discloses a method having the limitation of:
The method of claim 47, further comprising identifying, using the past insertion history, an insertion time frame for return dosing for at least one of the returning patient and the booster patient. (Mason teaches a finite lifetime of the implanted pellets [Pg. 215 Col. 2, Para 3] They begin to work within 12 hours and are fully effective within 10 days, and last for 6 months).

CLAIM 49 – 
Karapanos in view of Mason discloses a method having the limitations of claim 47. Karapanos in view of Mason further discloses a method having the limitation of:
he method of claim 47, further comprising displaying the previous insertion date, the previous testosterone dose, the previous estradiol dose, the pellet insertion location, and the pellet insertion side from the retrieved patient record on the display screen for the user at a time of insertion. (The claim would have been obvious based on the teaching of Karapanos, in view of Mason in the discussion of claim 14. See claim 14, where Karapanos teaches displaying data.)


CLAIM 50 – 
Karapanos in view of Mason discloses a method having the limitations of claim 47. Karapanos in view of Mason further discloses a method having the limitation of:
The method of claim 47, further comprising determining, by the processor, a new pellet insertion location based on at least one of the pellet insertion location, the previous insertion date, the previous testosterone dose and the previous estradiol dose from the retrieved patient record. (The claim would have been obvious based on the discussion of Karapanos, in view of Mason, in the discussion of claim 47 because Mason teaches insertion site ([Pg 215 Col 2. Para 2] hip) and Karapanos teaches past therapeutic actions ([0028]), using a computer-implemented system.)

CLAIM 51 – 
Karapanos in view of Mason discloses a method having the limitations of claim 43. Karapanos further discloses a method having the limitations of
The method of claim 43, wherein using the at least one dosage calculation method comprises tracking at least one of a pellet insertion location, a pellet insertion side, a pellet dose, a pellet lot number, an insertion note, a previous testosterone dose, and a previous estradiol dose. ([0028]), [0060] Karapanos teaches a computer implemented method of providing non-pellet testosterone to a female subject. [0053-0054], [0028] Karapanos teaches a computer implemented algorithm for determining dosage calculation)

CLAIM 52 – 
Karapanos in view of Mason discloses a method having the limitations of claim 51. Karapanos further discloses a method having the limitation of:
The method of claim 51, wherein the tracking comprises storing the at least one of the pellet insertion location, the pellet insertion side, the pellet dose, the pellet lot number, the insertion note, the previous testosterone dose, and the previous estradiol dose in the patient record. (Karapanos teaches tracking past therapeutic actions and suggesting new ones by an electronic circuit ([0028]))

CLAIM 53 – 
Karapanos in view of Mason discloses a method having the limitations of claim 51. Mason further discloses a method having the limitation of:
The method of claim 50, wherein tracking the pellet insertion location and the pellet insertion side is based on historical insertion information including at least one of a hip location, an abdominal location, a left side, and a right side; and wherein, based on the historical insertion information, the pellet insertion location and the pellet insertion side are determined by the processor. ([Pg. 215 Col. 2, Para 2]) 

CLAIM 54 – 
Karapanos in view of Mason discloses a method having the limitations of claim 53. Mason further discloses a method having the limitation of:
The method of claim 53, further comprising receiving a user input of the at least one of the pellet insertion location and the pellet insertion side, the at least one of the pellet insertion location and the pellet insertion side being different from the pellet insertion location and the pellet insertion side determined by the processor (Concerning the step of providing an option to the user to manually input at least one of the pellet insertion location and the pellet insertion site, the at least one of the pellet insertion location and the pellet insertion side being different from the pellet insertion location and the pellet insertion side automatically suggested by the electronic circuit, would have been obvious based on the teaching of Mason . Mason teaches a pellet insertion at a hip location ([Pg. 215 Col. 2, Para 2])

CLAIM 55 – 
Karapanos in view of Mason discloses a method having the limitations of claim 52. Karapanos further discloses a method having the limitations of
he method of claim 52, wherein tracking the pellet lot number comprises entering one or more corresponding lot numbers into at least one lot number field provided on the display screen of the input device and storing the entered at least one lot number in the patient record. ([0028]), [0060] Karapanos teaches a computer implemented method of providing non-pellet testosterone to a female subject. [0053-0054], [0028] Karapanos teaches a computer implemented algorithm for determining dosage calculation)

CLAIM 56 – 
Karapanos in view of Mason discloses a method having the limitations of claim 43. Karapanos further discloses a method having the limitation of:
The method of claim 43, further comprising determining by the processor at least one of an estradiol pellet size insertion and a testosterone pellet size insertion corresponding to the at least one of the effective estradiol dosage and the effective testosterone dosage using a pellet allocation algorithm, wherein a quantity of the at least one of the estradiol pellet size insertion and the testosterone pellet size insertion is minimized. (Mason teaches hormone replacement implantable pellets of estradiol and/or testosterone, including pellet sizes available and insertion site options, as seen on [Pg. 215. Col 2, Para 2-3] the pellets are made from soy and yams, and are bio-identical to the estrogen and testosterone made in the body. The pellets come in various dosages, from 6 mg, incrementally, to 200 mg, and I order them from Solutions Pharmacy in Chattanooga, Tennessee. The dosage is determined after the blood work is analyzed [...] We have a surgical suite here. I anesthetize the implant area, in the hip, with sodium bicarbonate and lidocaine. The pellets are not set deeply into the muscle tissue; they just go under the skin. They begin to work within 12 hours and are fully effective within 10 days, and last for 6 months. The pellets produce a steady-state of hormone release (estrogen or testosterone) and work better than pills, creams, or patches).


CLAIM 57 – 
Karapanos in view of Mason discloses a method having the limitations of claims 56. Mason further discloses a method having the limitation of:
The method of claim 56, further comprising receiving a user input of at least one of the estradiol pellet size insertion and the testosterone pellet size insertion, the at least one of the estradiol pellet size insertion and the testosterone pellet size insertion being different from the estradiol pellet size insertion and the testosterone pellet size insertion determined by the processor (different size (i.e. doses) of testosterone and estradiol pellets and site of insertion [Pg. 215 Col. 2, Para 2-3]).

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to provide an option to receive a user input of at least one of the estradiol pellet size insertion and the testosterone pellet size insertion, the at least one of the estradiol pellet size insertion and the testosterone pellet size insertion being different from the estradiol pellet size insertion and the testosterone pellet size insertion determined by the processor, because it would have enabled the physician to make a decision based on experience.
Allowable subject matter
Claims 58 and 59 are objected to being dependent upon a rejected claim base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626